IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



JAMES H. CARLEY,             )
                             )
     Appellant,              )
                             )
     v.                      )                     C.A. No. N19A-11-008 JRJ
                             )
DELAWARE HEALTH              )
AND SOCIAL SERVICES,         )
DIVISION OF SOCIAL SERVICES, )
                             )
     Appellee.               )

                     Date Submitted:       July 21, 2020
                     Date Decided:         September 28, 2020

                           ORDER DISMISSING APPEAL

       Upon consideration of Appellant James H. Carley’s Notice of Appeal;1

Appellee Delaware Health and Social Services, Division of Social Services’ Letter

Requesting Dismissal;2 Appellant’s Letter in Response;3 and the record in this case,4

IT APPEARS THAT:

       1.     On June 27, 2019, Delaware Health and Social Services, Division of

Social Services (the “Agency”) sent Carley a letter explaining that it was going to




1
  Appellant’s Notice of Appeal (Trans. ID. 64436404).
2
  Appellee’s Letter Requesting Dismissal (Trans. ID. 65718642).
3
  Appellant’s Letter in Response (Trans. ID. 65786190).
4
  Appellee’s Letter Requesting Dismissal, Exhibit B (the “Record”) (Trans. ID. 65718642).
reduce Carley’s Food Supplement Program benefits.5 The letter stated that Carley’s

monthly benefits would be reduced from $192 to $15, effective August 1, 2019.6

Seeking to challenge this benefit reduction, Carley sent the Agency a request for a

Fair Hearing on July 3, 2019.7

       2.      On July 16, 2019, the Agency sent Carley a letter notifying him that his

Fair Hearing had been scheduled for August 1, 2019, in New Castle, Delaware.8 On

July 22, 2019, Carley sent the Agency a letter requesting that the hearing be

rescheduled.9 Carley noted that he lived in Newark, Delaware, and that he had

neither a vehicle nor money for a taxi to get from Newark to New Castle.10 On

August 1, 2019, the Agency sent Carley a notice stating that it had granted his request

for a continuance.11

       3.      That same day, the Agency sent Carley a letter informing him that his

Fair Hearing had been rescheduled to August 13, 2019, still at the New Castle

location.12 On August 5, 2019, Carley called the Agency to again reschedule the




5
Id. at 9–14. In general, the Agency must provide notice to program applicants and recipients
when it takes an action. 16 Del. Admin. C. §§ 5300 (outlining notice requirements). Among
other things, the Agency must inform program applicants and recipients of their right to request a
Fair Hearing. Id.
6
  Appellee’s Letter Requesting Dismissal, Exhibit B, at 9 (Trans. ID. 65718642).
7
 Id. at 7.
8
Id. at 3.
9
Id. at 28–29.
10
 Id. at 28.
11
Id. at 30–31.
12
 Id. at 32–33.
                                                2
Fair Hearing.13 He explained that he was set to undergo surgery on August 8, 2019,

and anticipated needing more time to recover than the August 13, 2019 date would

allow.14 Carley asked that his Fair Hearing be rescheduled to a date that was at least

two weeks after his surgery.15 Later on August 5, 2019, the Agency sent Carley a

notice stating that it had granted his second request for a continuance.16

        4.     On August 9, 2019, the Agency sent Carley a letter rescheduling the

Fair Hearing for August 20, 2019.17 On August 19, 2019, Carley called the Agency

seeking to reschedule the Fair Hearing for a third time; he said that he had not had

enough time to recover from his surgery.18 That same day, the Agency sent Carley

a notice stating that it had granted his third request for a continuance.19

        5.     On August 21, 2019, the Agency sent Carley a letter stating that the

Fair Hearing had been rescheduled for September 6, 2019.20 Nothing in the record

shows any attempt by Carley to reschedule the Fair Hearing, and he failed to attend

it.21




13
Id. at 34.
14
   See id. Other than the Agency’s report of the phone call with Carley, the record contains no
evidence that Carley actually underwent surgery on August 8, 2019.
15
Id.
16
   See id. at 34–35.
17
 Id. at 36–37.
18
 Id. at 38–39.
19
Id.
20
 Id. at 40–41.
21
 Id. at 42.
                                                3
       6.      On September 9, 2019, the Fair Hearing Officer issued a Fair Hearing

Disposition dismissing Carley’s request for a Fair Hearing as having been

abandoned.22 The Officer’s Fair Hearing Disposition states:

       James Carley (Appellant) requested a Fair Hearing to dispute an action
       made by the Division of Social Services (DSS). DSS scheduled the
       requested hearing for September 6, 2019 at 10:30 AM. The Appellant
       did not appear at the Fair Hearing on September 6, 2019. Proper notice
       was sent.

       The request for a Fair Hearing is Dismissed as Abandoned pursuant to
       the Delaware Social Services Manual (DSSM), Section 5307 (C).23

       7.      On September 11, 2019, Carley sent the Agency a letter asking it to

review its decision to reduce Carley’s Food Supplement Program benefits.24 Carley

included with the letter a handwritten note explaining that he fears driving motor

vehicles, which was why he could not attend the Fair Hearing on September 6,

2019.25 Nothing in the record indicates that the Agency responded to Carley’s letter.

On November 14, 2019, Carley filed this appeal.26

       8.      In his Notice of Appeal, Carley does not argue that the Agency made

any legal or factual error in dismissing his request for a Fair Hearing; rather, he lists



22
Id.
23
 Id. 16 Del. Admin. C. § 5307(C) (“The hearing officer of the Division will dismiss or deny a
request for a fair hearing where . . . [t]he appellant has abandoned his or her request by failing
without good cause[] to appear by him/herself or by an authorized representative at a scheduled
hearing.”).
24
   Appellee’s Letter Requesting Dismissal, Exhibit B, at 43–46 (Trans. ID. 65718642).
25
Id. at 46.
26
   Appellant’s Notice of Appeal (Trans. ID. 64436404).
                                                 4
several facts that he believes the Agency overlooked when it reduced his Food

Supplement Program benefits.27

       9.     In response, the Agency sent a letter to the Court asking that Carley’s

appeal be dismissed for two reasons.28 First, the Agency argues that the appeal is

not ripe for review.29 The Agency notes that Carley failed to attend his Fair Hearing,

the proper venue in which to contest an unfavorable Agency action,30 and because

Carley failed to attend his Fair Hearing, he has not exhausted his administrative

remedies.31 That being the case, the Agency concludes, Carley’s appeal is not ripe

for review by this Court.32

       10.    Second, the Agency argues that Carley’s appeal is time-barred.33

According to the Agency, pursuant to 31 Del. C. § 520, Carley was required to file

his appeal to this Court within 30 days of September 9, 2019.34 That was the date

on which the Fair Hearing Officer issued her Fair Hearing Disposition, dismissing

Carley’s request for a Fair Hearing.35 According to the Agency, because Carley did




27
Id.
28
   Appellee’s Letter Requesting Dismissal (Trans. ID. 65718642).
29
 Id. at 1–2.
30
   See id. at 1.
31
 Id. at 1.
32
 Id.
33
Id. at 2.
34
 Id.
35
   See id. (citing 31 Del. C. § 520).
                                              5
not file his appeal until November 14, 2019—in excess of 30 days—Carley’s appeal

is time-barred.36

       11.     In response to the Agency’s arguments, Carley asserts that he could not

physically attend the Fair Hearing because of the medical operations that he had

undergone.37

       12.     Under Superior Court Rule of Civil Procedure 72(i), the Court may

dismiss an administrative appeal “for untimely filing . . . , for appealing an

unappealable interlocutory order, for failure of a party diligently to prosecute the

appeal, for failure to comply with any rule, statute, or order of the Court[,] or for any

other reason deemed by the Court to be appropriate.”38

       13.     The Court agrees with the Agency that dismissal is appropriate because

Carley has not exhausted his administrative remedies, making his appeal not ripe for

review. “The ripeness doctrine requires suits to be brought at the right time in order

to conserve judicial resources. Often, a precondition for ripeness, especially when




36
   Appellee’s Letter Requesting Dismissal, at 2 (Trans. ID. 65718642).
37
   Appellant’s Response to the Court’s Request (Trans. ID 65786190). Though Carley has
attached a Medicare Summary Notice stating that he had received medical care at Christiana
Care Health Services from June 7 to June 13, 2019, he has not provided any evidence that he had
undergone any medical operation or treatment during the period in which his Fair Hearings were
scheduled: August 1 to September 6, 2019.
38
   Super. Ct. Civ. R. 72(i).
                                               6
it comes to an appeal from an administrative agency, is the exhaustion of

administrative remedies.”39

       14.    In Delaware, “a party is required to exhaust all available administrative

remedies before bringing a claim before the Superior Court.”40 That means that

when “a remedy before an administrative agency is provided, relief must be sought

by exhausting this remedy before the courts will either review any action by the

agency or provide an independent remedy.”41

       15.    But “exhaustion will not be required where administrative review

would be futile, where there is a need for prompt decision in the public interest,

where the issues do not involve administrative expertise or discretion[,] or where

irreparable harm would result from denial of immediate judicial relief.”42 Nothing

in the record suggests that any of these exceptions apply here.

       16.    The Agency provides an administrative process for aggrieved

beneficiaries to challenge reductions in their benefits; that process is the Fair

Hearing. Carley must seek relief in that venue before seeking relief in this Court.43



39
   Butcher v. Wilmington Trust Co., 2014 WL 1275581, at *3 (Del. Super. Ct. Mar. 31, 2014)
(citations omitted).
40
   Kmetz v. Am. Ass’n of Univ. Professors, 2017 WL 6398165, at *2 (Del. Dec. 14, 2017) (citing
Levinson v. Del. Comp. Rating Bureau, Inc., 616 A.2d 1182, 1187 (Del. 1992) (“Delaware has
adopted the doctrine of exhaustion of administrative remedies.”)).
41
   Levinson v. Del. Comp. Rating Bureau, Inc., 616 A.2d 1182, 1187 (Del. 1992).
42
Id. at 1190.
43
   Because the Court finds that Carley’s appeal is not ripe, the Court need not decide whether
Carley’s appeal is also time-barred.
                                              7
       17.    For Carley to have exhausted his administrative remedies, either (1)

Carley must appear at a scheduled Fair Hearing where his case is heard on the

merits;44 or (2) if Carley fails to appear, the Fair Hearing Officer must issue a Fair

Hearing Disposition that explains why Carley’s absence is “without good cause.”45

If Carley cannot attend his scheduled Fair Hearing, he must either reschedule the

Fair Hearing or explain to the Agency why he is unable to attend it.

       NOW THEREFORE, for these reasons, Appellant James H. Carley’s appeal

is DISMISSED.

       IT IS SO ORDERED.

                                                          Jan R. Jurden
                                                   ______________________________
                                                   Jan. R. Jurden, President Judge

cc: Prothonotary




44
   Cf. Matthews v. Don-Lee Margin Corp., 2015 WL 4719837, at *2 (Del. Super. Ct. Aug. 5,
2015) (“As Appellant did not appear, the [Unemployment Insurance Appeals] Board was unable
to address the merits of Appellant’s case and dismissed the appeal. Accordingly, Appellant did
not exhaust all administrative remedies prior to this appeal and this Court cannot rule on the
merits of her case.”).
45
   16 Del. Admin. C. § 5307(C).
                                              8